UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7237



MARVIN LAMONT GRANTHAM,

                                              Plaintiff - Appellant,

          versus


WILBERT E. ANDERSON; JACK EARL BEST, Wayne
County Board of Commissioner; SHERIFF WINDERS,
Sheriff of Wayne County Jail; CAPTAIN TADLOCK,
at Wayne County Jail; EFTON SASER, Wayne
County Board of Commissioner; JOHN BELL, Wayne
County Board of Commissioner; J. D. EVANS,
Wayne County Board of Commissioner; BUD GRAY,
Wayne County Board of Commissioner; ATLAS
PRICE,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-ct-00541-H)


Submitted:   February 14, 2007         Decided:     February 27, 2007


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin Lamont Grantham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marvin Lamont Grantham appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm substantially for the

reasons stated by the district court.   Grantham v. Anderson, No.

5:05-ct-00541-H (E.D.N.C. July 5, 2006) .   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -